DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/06/2021. 
In the instant Amendment, claims 1 and 3-6 and 8 have been amended. Claim 7 has been cancelled.
Claims 1-6 and 8-9 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2014-049898, filed on 03/13/2014.

Response to Amendment/Argument
Applicant's arguments with respect to independent claims 1 and 3-6, filed on 04/06/2021, have been considered but are has been considered but are moot in new ground of rejection. The combination of Hirofumi and Kazuhiro and Sato and Yamamoto discloses all the limitations as cited in amended independent claims 1 and 6. The combination of Hirofumi and Kazuhiro and Bayer and Sato and Yamamoto discloses all the limitations as cited in amended independent claims 3-5. See the following rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hirofumi et al. (JP 2012-124678- see translation attached) hereinafter Hirofumi, in view of Kazuhiro et al. (JP 2011-211620- see translation attached) hereinafter Kazuhiro, further in view of Sato (U.S. 2005/0046738), further in view of Yamamoto (U.S 2016/0006937).
Regarding claim 1, Hirofumi discloses an imaging apparatus ([0001]: imaging apparatus), comprising: 
an image sensor (Hirofumi [0013], [0060]: an image sensor); and
circuitry configured to:
generate a synchronization signal that has a plurality of synchronization intervals, wherein the synchronization signal indicates a plurality of a synchronization timing corresponding to the plurality of synchronization intervals (Hirofumi [0039], [0048], Figure 4: the synchronization signal generation unit generates plurality of vertical synchronization signals VD according to the intervals set in the register and indicating synchronization timings for each of synchronization intervals); 
receives an amount of change of at least one synchronization interval of the plurality of synchronization intervals; change, based on the amount of change of the at least one synchronization interval, the at least one synchronization interval (Hirofumi [0038]-[0039], [0028], [0050], [0057]: when the setting of the register is changed by the system control unit, the changed interval is applied at the next generation timing); 
generate image data based on a plurality of exposure operations, of the image sensor of the imaging apparatus, wherein the generated image data is second raw image data, the plurality of exposure operations corresponds to the plurality of exposure periods, each of the plurality of exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first synchronization timing of the plurality of synchronization timing, the exposure end timing is based on an end-setting time; the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second (Hirofumi [0049]: when a pixel reset signal is output for a while after the output of the vertical synchronization signal VD, each pixel of the image pickup element starts accumulating electric charge until there is output of the next, i.e. an exposure period. A first synchronization timing VD, a second synchronization timing VD and a third synchronization timing VD are consecutive as in Fig. 4. Three exposure periods are consecutive as in third line of Fig. 4; [0004], [0009], [0031]-[0032], [0025]: frame image signal is outputted, hence generate second raw image data); and 
change, based on the amount of change of the at least one synchronization interval, one of the start-setting time or the end-setting time associated with the second exposure period of the plurality of exposure periods; the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, and the time duration of the first exposure period is identical to the time duration of the second exposure period, (Hirofumi [0052], [0060], Figure 4: the output timing of the pixel reset signal is changed along with the change of the vertical synchronization period. If the synchronization period is changed by (α + β), the output time of the pixel reset signal is also changed by (α + β) and outputted to maintain constant exposure period even if the vertical synchronization period is changed for even brightness and darkness. Hence, changes at least one of the start setting time and the end setting time of an exposure period which can be second exposure period on the basis of the amount of change to have time duration of first exposure period identical to time duration of second exposure period. The exposure periods are consecutive with a second period subsequent a first period and a third period subsequent the second period, and have same duration as in Fig. 4. Maintain constant exposure period even if the vertical synchronization period is changed, hence, determination of exposure period is in synchronization with the synchronization signal).  

Hirofumi does not explicitly disclose an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings,
the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, and  Page 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 and Advisory Action of December 12, 2019 
the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing.
However, Kazuhiro discloses the plurality of exposure operations corresponds to a plurality of exposure periods, each of the plurality of exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first synchronization timing of the plurality of synchronization timing, the exposure end timing is based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings; the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, andPage 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing (Kazuhiro [0039], [0069], Figs. 2-6: an exposure period between an exposure start timing at which a start-setting time has elapsed from the synchronization timing and an exposure end timing at which an end-setting time has elapsed from the synchronization timing after the exposure start timing; Figs. 3 and 5, [0041]-[0048], [0072]-[0074], [0079]: the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive and apart from each other by x or x1 and x2. The first exposure period SE can be considered a first exposure period. The first LE period following the first SE period can be considered a second exposure period. The second SE period following the first LE period can be considered a third exposure period as in Figs. 3 and 5. Hence, the first exposure period, the second exposure period, and the third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period. The first SE exposure period has an end setting time that is set after a time y has passed since the first VD signal, and the first LE exposure period, i.e. second exposure period, has a start-setting time that is set after a time y+e has passed since the first VD signal as in Figs. 3 and 5. Hence, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing.  The first LE period, i.e. second exposure period, has an end-setting time that is set after a time y has passed since the second VD signal as in Fig. 3. The second SE period, i.e. third exposure period, has a start-setting time that is set after a time y+e has passed since the second VD signal as in Fig. 3. Hence, Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, and the exposure timing of the exposure periods are based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings. Hence, determination of exposure period is in synchronization with the synchronization signal).
Hirofumi and Kazuhiro are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi, and further incorporate having the exposure end timing is based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings, the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, andPage 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, as taught by Kazuhiro, wherein the time duration of the first exposure period is identical to the time duration of the second exposure period as in Hirofumi, to reliably specify subject image from image data (Kazuhiro [0006]).

Hirofumi does not explicit disclose receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value.
However, Sato discloses receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value (Sato Fig. 1, [0036], [0040]: a camera CCD 10 with an array of photoelectric transducers, to convert an image, obtained by focusing of light obtained, to an electrical signal, under control of  camera CCD driver 12. A light amount detector 15 detects the amount of light incident on the camera CCD 10 and output the result of detection. Hence, output measurement value of amount of light based on a first raw image data generated by the image sensor 10; [0056]: the exposure status, i.e. exposure value, of the camera is determined based on the amount of light detected; [0040]: the system controller performs various processing based on signal from the light amount detector 15; [0054]: general auto exposure AE control on the aperture of the camera system is performed to control the amount of light incident from a camera lens unit to a camera CCD to an appropriate level based on detected amount of incident light from the light amount detector 15).
Hirofumi and Kazuhiro and Sato are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro, and further incorporate receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to Sato, to reduce processing time for the image apparatus to become image-sensing possible (Sato [0009]).

Hirofumi does not explicit disclose determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor.
	However, Yamamoto discloses determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor (Yamamoto [0031]: the exposure time setter sets an exposure time T according to various parameters such as the f-number of the aperture, and exposure value).
Hirofumi and Kazuhiro and Sato and Yamamoto are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Sato, and further determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor, as taught by Yamamoto, to adjust exposure time of the image sensor for more stability (Yamamoto [0014]).


Regarding claim 6, Hirofumi discloses a method, comprising: 
generating a synchronization signal that has a plurality of synchronization intervals, wherein the synchronization signal indicates a plurality of a synchronization timing corresponding to the plurality of synchronization intervals (Hirofumi [0039], [0048], Figure 4: the synchronization signal generation unit generates plurality of vertical synchronization signals VD according to the intervals set in the register and indicating synchronization timings for each of synchronization intervals); 
receiving an amount of change of at least one synchronization interval of the plurality of synchronization intervals; changing, based on the amount of change of the at least one synchronization interval, the at least one synchronization interval (Hirofumi [0038]-[0039], [0028], [0050], [0057]: when the setting of the register is changed by the system control unit, the changed interval is applied at the next generation timing); 
generating image data based on a plurality of exposure operations, of the image sensor of the imaging apparatus, wherein the generated image data is second raw image data, the plurality of exposure operations corresponds to the plurality of exposure periods, each of the plurality of exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first synchronization timing of the plurality of synchronization timing, the exposure end timing is based on an end-setting time; the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive (Hirofumi [0049]: when a pixel reset signal is output for a while after the output of the vertical synchronization signal VD, each pixel of the image pickup element starts accumulating electric charge until there is output of the next, i.e. an exposure period. A first synchronization timing VD, a second synchronization timing VD and a third synchronization timing VD are consecutive as in Fig. 4. Three exposure periods are consecutive as in third line of Fig. 4; [0004], [0009], [0031]-[0032], [0025]: frame image signal is outputted, hence generate second raw image data); and 
changing, based on the amount of change of the at least one synchronization interval, one of the start-setting time or the end-setting time associated with the second exposure period of the plurality of exposure periods; the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, and the time duration of the first exposure period is identical to the time duration of the second exposure period, (Hirofumi [0052], [0060], Figure 4: the output timing of the pixel reset signal is changed along with the change of the vertical synchronization period. If the synchronization period is changed by (α + β), the output time of the pixel reset signal is also changed by (α + β) and outputted to maintain constant exposure period even if the vertical synchronization period is changed for even brightness and darkness. Hence, changes at least one of the start setting time and the end setting time of an exposure period which can be second exposure period on the basis of the amount of change to have time duration of first exposure period identical to time duration of second exposure period. The exposure periods are consecutive with a second period subsequent a first period and a third period subsequent the second period, and have same duration as in Fig. 4. Maintain constant exposure period even if the vertical synchronization period is changed, hence, determination of exposure period is in synchronization with the synchronization signal).  

Hirofumi does not explicitly disclose an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings,
the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, and  Page 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 and Advisory Action of December 12, 2019 
the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing.
However, Kazuhiro discloses the plurality of exposure operations corresponds to a plurality of exposure periods, each of the plurality of exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first synchronization timing of the plurality of synchronization timing, the exposure end timing is based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings; the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, andPage 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing (Kazuhiro [0039], [0069], Figs. 2-6: an exposure period between an exposure start timing at which a start-setting time has elapsed from the synchronization timing and an exposure end timing at which an end-setting time has elapsed from the synchronization timing after the exposure start timing; Figs. 3 and 5, [0041]-[0048], [0072]-[0074], [0079]: the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive and apart from each other by x or x1 and x2. The first exposure period SE can be considered a first exposure period. The first LE period following the first SE period can be considered a second exposure period. The second SE period following the first LE period can be considered a third exposure period as in Figs. 3 and 5. Hence, the first exposure period, the second exposure period, and the third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period. The first SE exposure period has an end setting time that is set after a time y has passed since the first VD signal, and the first LE exposure period, i.e. second exposure period, has a start-setting time that is set after a time y+e has passed since the first VD signal as in Figs. 3 and 5. Hence, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing.  The first LE period, i.e. second exposure period, has an end-setting time that is set after a time y has passed since the second VD signal as in Fig. 3. The second SE period, i.e. third exposure period, has a start-setting time that is set after a time y+e has passed since the second VD signal as in Fig. 3. Hence, Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, and the exposure timing of the exposure periods are based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings. Hence, determination of exposure period is in synchronization with the synchronization signal).
Hirofumi and Kazuhiro are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi, and further incorporate having the exposure end timing is based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings, the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, andPage 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, as taught by Kazuhiro, wherein the time duration of the first exposure period is identical to the time duration of the second exposure period as in Hirofumi, to reliably specify subject image from image data (Kazuhiro [0006]).

Hirofumi does not explicit disclose receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determining an exposure value based on the measurement value.
Sato discloses receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determining an exposure value based on the measurement value (Sato Fig. 1, [0036], [0040]: a camera CCD 10 with an array of photoelectric transducers, to convert an image, obtained by focusing of light obtained, to an electrical signal, under control of  camera CCD driver 12. A light amount detector 15 detects the amount of light incident on the camera CCD 10 and output the result of detection. Hence, output measurement value of amount of light based on a first raw image data generated by the image sensor 10; [0056]: the exposure status, i.e. exposure value, of the camera is determined based on the amount of light detected; [0040]: the system controller performs various processing based on signal from the light amount detector 15; [0054]: general auto exposure AE control on the aperture of the camera system is performed to control the amount of light incident from a camera lens unit to a camera CCD to an appropriate level based on detected amount of incident light from the light amount detector 15).
Hirofumi and Kazuhiro and Sato are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro, and further incorporate receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor, and determining an exposure value based on the Sato, to reduce processing time for the image apparatus to become image-sensing possible (Sato [0009]).

Hirofumi does not explicit disclose determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor.
	However, Yamamoto discloses determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor (Yamamoto [0031]: the exposure time setter sets an exposure time T according to various parameters such as the f-number of the aperture, and exposure value).
Hirofumi and Kazuhiro and Sato and Yamamoto are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Sato, and further determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor, as taught by Yamamoto, to adjust exposure time of the image sensor for more stability (Yamamoto [0014]).

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hirofumi et al. (JP 2012-124678- see translation attached) hereinafter Hirofumi, in view of Kazuhiro et al. (JP 2011-211620- see translation attached) hereinafter Kazuhiro, in view of Sato (U.S. 2005/0046738), in view of Yamamoto (U.S 2016/0006937), further in view of Ejima et al. (U.S 2009/0310009 A1) hereinafter Ejima.
Regarding claim 2, Hirofumi and Kazuhiro and Sato and Yamamoto disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hirofumi further discloses control one of the start-setting time or the end-setting time to control the exposure period (Hirofumi [0052], [0060], Figure 4: the output timing of the pixel reset signal is changed along with the change of the vertical synchronization period. If the synchronization period is changed by (α + β), the output time of the pixel reset signal is also changed by (α + β) and outputted to maintain constant exposure period even if the vertical synchronization period is changed for even brightness and darkness. Hence, changes at least one of the start setting time and the end setting time on the basis of the amount of change). 
Hirofumi does not explicitly disclose control one of the start-setting time or the end-setting time based on the amount of light.
 However, Ejima discloses control the exposure period based on the amount of light (Ejima [0026]: the photometry detects amount of light that has passed through the photographic lens; [0041]-[0042]: change the exposure time period according to the amount of light measured).
Hirofumi and Kazuhiro and Sato and Yamamoto and Ejima are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Sato and Yamamoto, and further controlling the exposure period based on the Ejima, wherein the exposure period can be controlled by controlling one of the start-setting time or the end-setting time as in Hirofumi, to reliably specify subject image from image data (Ejima [0006]).

Claims 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hirofumi et al. (JP 2012-124678- see translation attached) hereinafter Hirofumi, in view of Kazuhiro et al. (JP 2011-211620- see translation attached) hereinafter Kazuhiro, further in view of Yoshizawa (U.S 2013/0021450 A1), further in view of Beyer et al. (U.S 2007/0279486) hereinafter Beyer, further in view of Sato (U.S. 2005/0046738), further in view of Yamamoto (U.S 2016/0006937).
Regarding claim 3, Hirofumi discloses an imaging system, comprising: 
a first imaging apparatus comprises an image sensor (Hirofumi [0013], [0060]: an image sensor); and
first circuitry configured to:
generate a first synchronization signal that has a plurality of first synchronization intervals, wherein the first synchronization signal indicates a plurality of primary synchronization timings corresponding to the plurality of first synchronization intervals (Hirofumi [0039], [0048], Figure 4: the synchronization signal generation unit generates the vertical synchronization signal VD according to the interval set in the register and indicating a synchronization timing for each of synchronization intervals), 
receives an amount of change of at least one first synchronization interval of the plurality of first synchronization intervals; change, based on the amount of change of the (Hirofumi [0038]-[0039], [0028], [0050], [0057]: when the setting of the register is changed by the system control unit, the changed interval is applied at the next generation timing), 
generate image data based on a plurality of first exposure operations, of the first image sensor of the first imaging apparatus, wherein the generated image data is second raw image data, the plurality of exposure operations corresponds to a plurality of primary exposure period, each of the plurality of primary exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first primary synchronization timing of the plurality of primary synchronization timing, the exposure end timing is based on an end-setting time; the first primary synchronization timing, the second primary synchronization timing, and a third primary synchronization timing are consecutive, and a first primary exposure period, a second primary exposure period, and a third primary exposure period of the plurality of primary exposure periods are consecutive (Hirofumi [0049]: when a pixel reset signal is output for a while after the output of the vertical synchronization signal VD, each pixel of the image pickup element starts accumulating electric charge until there is output of the next, i.e. an exposure period. A first synchronization timing VD, a second synchronization timing VD and a third synchronization timing VD are consecutive as in Fig. 4; [0004], [0009], [0031]-[0032], [0025]: frame image signal is outputted, hence generate second raw image data), and 
(Hirofumi [0052], [0060], Figure 4: the output timing of the pixel reset signal is changed along with the change of the vertical synchronization period. If the synchronization period is changed by (α + β), the output time of the pixel reset signal is also changed by (α + β) and outputted to maintain constant exposure period even if the vertical synchronization period is changed for even brightness and darkness. Hence, changes at least one of the start setting time and the end setting time of an exposure period which can be second primary exposure period on the basis of the amount of change to have time duration of first primary exposure period identical to time duration of second primary exposure period. The exposure periods are consecutive as in Fig. 4. Maintain constant exposure period even if the vertical synchronization period is changed);

Hirofumi does not explicitly disclose a first end-setting time has elapsed from a second primary synchronization timing of the plurality of primary synchronization timings,
 the first end-setting time of the first primary exposure period and the first start-setting time of the second primary exposure period are both calculated from the first primary synchronization timing, and the first end-setting time of the second primary exposure period and 
However, Kazuhiro discloses the plurality of exposure operations corresponds to a plurality of primary exposure periods, each of the plurality of primary exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first primary synchronization timing of the plurality of  primary synchronization timing, the exposure end timing is based on an end-setting time that has elapsed from a second primary synchronization timing of the plurality of primary synchronization timings; the first primary synchronization timing, the second primary synchronization timing, and a third primary synchronization timing are consecutive, and a first primary exposure period, a second primary exposure period, and a third primary exposure period of the plurality of primary exposure periods are consecutive, the first end-setting time of the first primary exposure period and the first start-setting time of the second primary exposure period are both calculated from the first primary synchronization timing, and the first end-setting time of the second primary exposure period and the first start-setting time of the third primary exposure period are both calculated from the second primary synchronization timing (Kazuhiro [0039], [0069], Figs. 2-6: an exposure period between an exposure start timing at which a start-setting time has elapsed from the synchronization timing and an exposure end timing at which an end-setting time has elapsed from the synchronization timing after the exposure start timing; Figs. 3 and 5, [0041]-[0048], [0072]-[0074], [0079]: the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive and apart from each other by x or x1 and x2. The first exposure period SE can be considered a first exposure period. The first LE period following the first SE period can be considered a second exposure period. The second SE period following the first LE period can be considered a third exposure period as in Figs. 3 and 5. Hence, the first exposure period, the second exposure period, and the third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period. The first SE exposure period has an end setting time that is set after a time y has passed since the first VD signal, and the first LE exposure period, i.e. second exposure period, has a start-setting time that is set after a time y+e has passed since the first VD signal as in Figs. 3 and 5. Hence, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing.  The first LE period, i.e. second exposure period, has an end-setting time that is set after a time y has passed since the second VD signal as in Fig. 3. The second SE period, i.e. third exposure period, has a start-setting time that is set after a time y+e has passed since the second VD signal as in Fig. 3. Hence, Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, and the exposure timing of the exposure periods are based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings. Hence, determination of exposure period is in synchronization with the synchronization signal).
Hirofumi and Kazuhiro are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi, and Kazuhiro, wherein the first primary synchronization timing and the second primary synchronization timing are consecutive, and the first exposure period and a second exposure period of the plurality of exposure periods are consecutive, and the time duration of the first exposure period is identical to the time duration of the second exposure period as in Hirofumi, to reliably specify subject image from image data (Kazuhiro [0006]).

Hirofumi does not explicitly disclose a second imaging apparatus.
However, Yoshizawa discloses a second imaging apparatus that comprises; a second image sensor; and second circuitry configured to: generate a second synchronization signal that has a plurality of second synchronization intervals, wherein the second synchronization signal indicates a plurality of secondary synchronization timings corresponding to the plurality of second synchronization intervals;Page 5 of 19Application No. 15/123,435 Reply to Office Action of January 24, 2019 and Advisory Action of April 22, 2019receive an amount of change of at least one second (Yoshizawa Fig. 1-2, [0042]: a second camera 2 having the same function blocks and internal configuration as camera 1 having synchronization control unit as shown in Fig. 2; [0047]: second image device, wherein the first and second imaging devices can be configured as taught by Horifumi), a synchronization managing apparatus comprises third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second (Yoshizawa [0006]: match the start timing of the left and right images; [0034]: synchronization control signal for synchronizing processing including image recording; Fig. 3, [0065], [0067], [0052]: the synchronization control unit matches the generation timings of the vertical synchronization signal, i.e. changes the synchronization interval by an amount of change, of the first processing frame of the first camera and that of the second processing frame of the second camera according to a difference in frame number. The number is notified to the second camera to control the timing at which the second camera starts an operation as in [0052]; [0054]: in this way, the control unit calculates differential in the vertical synchronizing signal value, hence difference, between the first camera and the second camera; [0057]-[0058], [0065]: the shift amount of the synchronization timing is controlled to synchronize the start timing of processing when imaging in the first and second camera).  
Hirofumi and Kazuhiro and Yoshizawa are analogous art because they are from the same field of endeavor of image recording.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Hirofumi and Kazuhiro, and further incorporate having a second imaging apparatus having the same function and internal configuration which configure to perform the same as the first imaging apparatus in Hirofumi and Kazuhiro, as taught by Yoshizawa, to match the synchronization of a processing frame of a first camera and that of a second camera and control the mutual operation between the two cameras for increased reliability to generate 3D image data (Yoshizawa [0005], [0035], [0065]).
Hirofumi does not explicitly disclose a synchronization managing apparatus comprises third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a phase difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus.
Bayer discloses a synchronization managing apparatus comprises third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a phase difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus (Bayer [0046]: main imaging device 32 and auxiliary imaging device 44; [0051]-[0052], [0058]: circuitry includes sync separator 56 extracts a vertical synchronization signals from main imaging device 32 and auxiliary imaging device 44. A phase detector computes the phase difference between the vertical synchronization signals using the vertical synchronization signal of the main imaging device as the reference signal.   An output signal that matches the frequency and phase of the vertical synchronization of the main imaging device, i.e. a change amount, is generated and sent to the auxiliary imaging device to control the auxiliary imaging device’s video clock so that the phase and frequency of the auxiliary image device’s synchronization signal is matched with those of the main imaging device based on the phase difference).
Hirofumi and Kazuhiro and Yoshizawa and Bayer are analogous art because they are from the same field of endeavor of image recording.
Hirofumi and Kazuhiro and Yoshizawa, and further incorporate having a synchronization managing apparatus comprises third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a phase difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus, as taught by Bayer, to reduce video artifacts (Bayer [0002], [0023]).

Hirofumi does not explicit disclose receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value.
However, Sato discloses receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value (Sato Fig. 1, [0036], [0040]: a camera CCD 10 with an array of photoelectric transducers, to convert an image, obtained by focusing of light obtained, to an electrical signal, under control of  camera CCD driver 12. A light amount detector 15 detects the amount of light incident on the camera CCD 10 and output the result of detection. Hence, output measurement value of amount of light based on a first raw image data generated by the image sensor 10; [0056]: the exposure status, i.e. exposure value, of the camera is determined based on the amount of light detected; [0040]: the system controller performs various processing based on signal from the light amount detector 15; [0054]: general auto exposure AE control on the aperture of the camera system is performed to control the amount of light incident from a camera lens unit to a camera CCD to an appropriate level based on detected amount of incident light from the light amount detector 15).
Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa and Bayer, and further incorporate receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor, and determining an exposure value based on the measurement value, as taught by Sato, to reduce processing time for the image apparatus to become image-sensing possible (Sato [0009]).

Hirofumi does not explicit disclose determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor.
	Furthermore, Yamamoto discloses determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- (Yamamoto [0031]: the exposure time setter sets an exposure time T according to various parameters such as the f-number of the aperture, and exposure value).
Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato and Yamamoto are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato, and further determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor, as taught by Yamamoto, to adjust exposure time of the image sensor for more stability (Yamamoto [0014]).


Regarding claim 5, Hirofumi discloses an imaging system, comprising: 
a first image sensor (Hirofumi [0013], [0060]: an image sensor); and
first imaging circuitry configured to:
generate a first synchronization signal that has a plurality of first synchronization intervals, wherein the first synchronization signal indicates a plurality of primary synchronization timings corresponding to the plurality of first synchronization intervals (Hirofumi [0039], [0048], Figure 4: the synchronization signal generation unit generates the vertical synchronization signal VD according to the interval set in the register and indicating a synchronization timing for each of synchronization intervals), 
(Hirofumi [0038]-[0039], [0028], [0050], [0057]: when the setting of the register is changed by the system control unit, the changed interval is applied at the next generation timing), 
generate image data based on a plurality of first exposure operations, of the first image sensor of the first imaging apparatus, wherein the generated image data is second raw image data, the plurality of exposure operations corresponds to a plurality of primary exposure period, each of the plurality of primary exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first primary synchronization timing of the plurality of primary synchronization timing, the exposure end timing is based on an end-setting time; the first primary synchronization timing, the second primary synchronization timing, and a third primary synchronization timing are consecutive, and a first primary exposure period, a second primary exposure period, and a third primary exposure period of the plurality of primary exposure periods are consecutive (Hirofumi [0049]: when a pixel reset signal is output for a while after the output of the vertical synchronization signal VD, each pixel of the image pickup element starts accumulating electric charge until there is output of the next, i.e. an exposure period. A first synchronization timing VD, a second synchronization timing VD and a third synchronization timing VD are consecutive as in Fig. 4; [0004], [0009], [0031]-[0032], [0025]: frame image signal is outputted, hence generate second raw image data), and 
change, based on the amount of change of the at least one first synchronization interval, one of the first start-setting time or the first end-setting time associated with the second primary exposure period of the plurality of primary exposure periods, the first primary exposure period is prior to the second primary exposure period, the third primary exposure period is subsequent to the second primary exposure period, the first time duration of the first primary exposure period is identical to the first time duration of the second primary exposure period (Hirofumi [0052], [0060], Figure 4: the output timing of the pixel reset signal is changed along with the change of the vertical synchronization period. If the synchronization period is changed by (α + β), the output time of the pixel reset signal is also changed by (α + β) and outputted to maintain constant exposure period even if the vertical synchronization period is changed for even brightness and darkness. Hence, changes at least one of the start setting time and the end setting time of an exposure period which can be second primary exposure period on the basis of the amount of change to have time duration of first primary exposure period identical to time duration of second primary exposure period. The exposure periods are consecutive as in Fig. 4. Maintain constant exposure period even if the vertical synchronization period is changed);

Hirofumi does not explicitly disclose a first end-setting time has elapsed from a second primary synchronization timing of the plurality of primary synchronization timings,

However, Kazuhiro discloses the plurality of exposure operations corresponds to a plurality of primary exposure periods, each of the plurality of primary exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first primary synchronization timing of the plurality of  primary synchronization timing, the exposure end timing is based on an end-setting time that has elapsed from a second primary synchronization timing of the plurality of primary synchronization timings; the first primary synchronization timing, the second primary synchronization timing, and a third primary synchronization timing are consecutive, and a first primary exposure period, a second primary exposure period, and a third primary exposure period of the plurality of primary exposure periods are consecutive, the first end-setting time of the first primary exposure period and the first start-setting time of the second primary exposure period are both calculated from the first primary synchronization timing, and the first end-setting time of the second primary exposure period and the first start-setting time of the third primary exposure period are both calculated from the second primary synchronization timing (Kazuhiro [0039], [0069], Figs. 2-6: an exposure period between an exposure start timing at which a start-setting time has elapsed from the synchronization timing and an exposure end timing at which an end-setting time has elapsed from the synchronization timing after the exposure start timing; Figs. 3 and 5, [0041]-[0048], [0072]-[0074], [0079]: the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive and apart from each other by x or x1 and x2. The first exposure period SE can be considered a first exposure period. The first LE period following the first SE period can be considered a second exposure period. The second SE period following the first LE period can be considered a third exposure period as in Figs. 3 and 5. Hence, the first exposure period, the second exposure period, and the third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period. The first SE exposure period has an end setting time that is set after a time y has passed since the first VD signal, and the first LE exposure period, i.e. second exposure period, has a start-setting time that is set after a time y+e has passed since the first VD signal as in Figs. 3 and 5. Hence, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing.  The first LE period, i.e. second exposure period, has an end-setting time that is set after a time y has passed since the second VD signal as in Fig. 3. The second SE period, i.e. third exposure period, has a start-setting time that is set after a time y+e has passed since the second VD signal as in Fig. 3. Hence, Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, and the exposure timing of the exposure periods are based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings. Hence, determination of exposure period is in synchronization with the synchronization signal).
Hirofumi and Kazuhiro are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi, and further incorporate having a first primary exposure period is based on a first exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first primary synchronization timing of the plurality of primary synchronization timing, the exposure end timing is based on an end-setting time that has elapsed from a second primary synchronization timing of the plurality of primary synchronization timings, the first primary synchronization timing, the second primary synchronization timing, and a third primary synchronization timing are consecutive, and the first end-setting time of the first primary exposure period and the first start-setting time of the second primary exposure period are both calculated from the first primary synchronization timing, and the first end-setting time of the second primary exposure period and the first start-setting time of the third primary exposure period are both calculated from the second primary synchronization timing, as taught by Kazuhiro, wherein the first primary synchronization timing and the second primary synchronization timing are consecutive, and the first exposure period and a second exposure period of the plurality of exposure periods are consecutive, and the time duration of the first exposure period is identical to the time duration of the second exposure period as in Hirofumi, to reliably specify subject image from image data (Kazuhiro [0006]).

Hirofumi does not explicitly disclose a second imaging apparatus.
Yoshizawa discloses a second image sensor and second imaging circuitry configured to: generate a second synchronization signal that has a plurality of second synchronization intervals, wherein the second synchronization signal indicates a plurality of secondary synchronization timings corresponding to the plurality of second synchronization intervals;Page 5 of 19Application No. 15/123,435 Reply to Office Action of January 24, 2019 and Advisory Action of April 22, 2019receive an amount of change of at least one second synchronization interval of the plurality of second synchronization intervals; change, based on the amount of change of the at least one second synchronization interval, the at least one second synchronization interval; generate second image data based on a plurality of second exposure operations of the second image sensor of the second imaging apparatus, wherein the plurality of second exposure operations corresponds to a plurality of secondary exposure periods, each of the plurality of secondary exposure periods is based on  a second time duration between a second exposure start timing and an exposure end timing, the exposure start timing is based on a second start-setting time that has elapsed from a first secondary synchronization timing of the plurality of secondary synchronization timings, the second exposure end timing is based on an end-setting time that has elapsed from a second secondary synchronization timing of the plurality of secondary synchronization timings, and the first secondary synchronization timing and the second secondary synchronization timing are consecutive; and change, based on the amount of change of the at least one second synchronization interval, one of the second start-setting time or thePage 6 of 19Application No. 15/123,435Reply to Office Action of January 24, 2019 andAdvisory Action of April 22, 2019 second end-setting time associated with a first secondary exposure period of the plurality of secondary exposure periods, wherein the first secondary exposure period and a second secondary exposure period of the plurality of secondary exposure periods are consecutive, and the second time duration of the first secondary exposure period is identical to the second time duration of the second secondary exposure period (Yoshizawa Fig. 1-2, [0042]: a second camera 2 having the same function blocks and internal configuration as camera 1 having synchronization control unit as shown in Fig. 2; [0047]: second image device, wherein the first and second imaging devices can be configured as taught by Horifumi); determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus (Yoshizawa [0006]: match the start timing of the left and right images; [0034]: synchronization control signal for synchronizing processing including image recording; Fig. 3, [0065], [0067], [0052]: the synchronization control unit matches the generation timings of the vertical synchronization signal, i.e. changes the synchronization interval by an amount of change, of the first processing frame of the first camera and that of the second processing frame of the second camera according to a difference in frame number. The number is notified to the second camera to control the timing at which the second camera starts an operation as in [0052]; [0054]: in this way, the control unit calculates differential in the vertical synchronizing signal value, hence difference, between the first camera and the second camera; [0057]-[0058], [0065]: the shift amount of the synchronization timing is controlled to synchronize the start timing of processing when imaging in the first and second camera).  
Hirofumi and Kazuhiro and Yoshizawa are analogous art because they are from the same field of endeavor of image recording.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Hirofumi and Kazuhiro, and further incorporate having a second imaging apparatus having the same function and internal Yoshizawa, to match the synchronization of a processing frame of a first camera and that of a second camera and control the mutual operation between the two cameras to generate 3D image data (Yoshizawa [0005], [0035], [0065]).

Hirofumi does not explicitly disclose third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a phase difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus.
Bayer discloses third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a phase difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus (Bayer [0046]: main imaging device 32 and auxiliary imaging device 44; [0052], [0058]: sync separator 56 extracts a vertical synchronization signals from main imaging device 32 and auxiliary imaging device 44. A phase detector computes the phase difference between the vertical synchronization signals using the vertical synchronization signal of the main imaging device as the reference signal.   An output signal that matches the frequency and phase of the vertical synchronization of the main imaging device is generated and sent to the auxiliary imaging device to control the auxiliary imaging device’s video clock so that the phase and frequency of the auxiliary image device’s synchronization signal is matched with those of the main imaging device based on the phase difference).
Hirofumi and Kazuhiro and Yoshizawa and Bayer are analogous art because they are from the same field of endeavor of image recording.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa, and further incorporate having a synchronization managing apparatus comprises third circuitry configured to determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a phase difference between the first synchronization signal and the second synchronization signal, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus, as taught by Bayer, to reduce video artifacts (Bayer [0002], [0023]).

Hirofumi does not explicit disclose receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value.
However, Sato discloses receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement (Sato Fig. 1, [0036], [0040]: a camera CCD 10 with an array of photoelectric transducers, to convert an image, obtained by focusing of light obtained, to an electrical signal, under control of  camera CCD driver 12. A light amount detector 15 detects the amount of light incident on the camera CCD 10 and output the result of detection. Hence, output measurement value of amount of light based on a first raw image data generated by the image sensor 10; [0056]: the exposure status, i.e. exposure value, of the camera is determined based on the amount of light detected; [0040]: the system controller performs various processing based on signal from the light amount detector 15; [0054]: general auto exposure AE control on the aperture of the camera system is performed to control the amount of light incident from a camera lens unit to a camera CCD to an appropriate level based on detected amount of incident light from the light amount detector 15).
Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa and Bayer, and further incorporate receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor, and determining an exposure value based on the measurement value, as taught by Sato, to reduce processing time for the image apparatus to become image-sensing possible (Sato [0009]).

Hirofumi does not explicit disclose determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor.
	Furthermore, Yamamoto discloses determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor (Yamamoto [0031]: the exposure time setter sets an exposure time T according to various parameters such as the f-number of the aperture, and exposure value).
Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato and Yamamoto are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato, and further determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor, as taught by Yamamoto, to adjust exposure time of the image sensor for more stability (Yamamoto [0014]).

Regarding claim 4, Hirofumi discloses an imaging system, comprising: 
a first imaging apparatus comprises an image sensor (Hirofumi [0013], [0060]: an image sensor); and
first circuitry configured to:
generate a synchronization signal that has a plurality of synchronization intervals, wherein the synchronization signal indicates a plurality of a synchronization timing (Hirofumi [0039], [0048], Figure 4: the synchronization signal generation unit generates the vertical synchronization signal VD according to the intervals set in the register and indicating a synchronization timing for each of synchronization intervals); 
receives an amount of change of at least one synchronization interval of the plurality of synchronization intervals; change, based on the amount of change of the at least one synchronization interval, the at least one synchronization interval (Hirofumi [0038]-[0039], [0028], [0050], [0057]: when the setting of the register is changed by the system control unit, the changed interval is applied at the next generation timing); 
generate image data based on a plurality of exposure operations of the image sensor of the imaging apparatus, wherein the generated image data is second raw image data, the plurality of exposure operations corresponds to a plurality of exposure periods, each of the plurality of exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first synchronization timing of the plurality of synchronization timing, the exposure end timing is based on an end-setting time; the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive (Hirofumi [0049]: when a pixel reset signal is output for a while after the output of the vertical synchronization signal VD, each pixel of the image pickup element starts accumulating electric charge until there is output of the next, i.e. an exposure period. A first synchronization timing VD, a second synchronization timing VD and a third synchronization timing VD are consecutive as in Fig. 4; [0004], [0009], [0031]-[0032], [0025]: frame image signal is outputted, hence generate second raw image data); and 
change, based on the amount of change of the at least one synchronization interval, one of the start-setting time or the end-setting time associated with the second exposure period of the plurality of exposure periods; the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, and the time duration of the first exposure period is identical to the time duration of the second exposure period (Hirofumi [0052], [0060], Figure 4: the output timing of the pixel reset signal is changed along with the change of the vertical synchronization period. If the synchronization period is changed by (α + β), the output time of the pixel reset signal is also changed by (α + β) and outputted to maintain constant exposure period even if the vertical synchronization period is changed for even brightness and darkness. Hence, changes at least one of the start setting time and the end setting time of an exposure period which can be second exposure period on the basis of the amount of change to have time duration of first exposure period identical to time duration of second exposure period. The exposure periods are consecutive with a second period subsequent a first period and a third period subsequent the second period as in Fig. 4. Maintain constant exposure period even if the vertical synchronization period is changed, hence, determination of exposure period is in synchronization with the synchronization signal).  
Hirofumi does not explicitly disclose an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timing,
the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, and  Page 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 and Advisory Action of December 12, 2019 

However, Kazuhiro discloses the plurality of exposure operations corresponds to a plurality of exposure periods, each of the plurality of exposure periods is based on a time duration between an exposure start timing and an exposure end timing, the exposure start timing is based on a start-setting time that has elapsed from a first synchronization timing of the plurality of synchronization timing, the exposure end timing is based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings; the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive, and a first exposure period, a second exposure period, and a third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing, andPage 3 of 20Application No. 15/123,435 Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing (Kazuhiro [0039], [0069], Figs. 2-6: an exposure period between an exposure start timing at which a start-setting time has elapsed from the synchronization timing and an exposure end timing at which an end-setting time has elapsed from the synchronization timing after the exposure start timing; Figs. 3 and 5, [0041]-[0048], [0072]-[0074], [0079]: the first synchronization timing, the second synchronization timing, and a third synchronization timing are consecutive and apart from each other by x or x1 and x2. The first exposure period SE can be considered a first exposure period. The first LE period following the first SE period can be considered a second exposure period. The second SE period following the first LE period can be considered a third exposure period as in Figs. 3 and 5. Hence, the first exposure period, the second exposure period, and the third exposure period of the plurality of exposure periods are consecutive, the first exposure period is prior to the second exposure period, the third exposure period is subsequent to the second exposure period. The first SE exposure period has an end setting time that is set after a time y has passed since the first VD signal, and the first LE exposure period, i.e. second exposure period, has a start-setting time that is set after a time y+e has passed since the first VD signal as in Figs. 3 and 5. Hence, the end-setting time of the first exposure period and the start-setting time of the second exposure period are both calculated from the first synchronization timing.  The first LE period, i.e. second exposure period, has an end-setting time that is set after a time y has passed since the second VD signal as in Fig. 3. The second SE period, i.e. third exposure period, has a start-setting time that is set after a time y+e has passed since the second VD signal as in Fig. 3. Hence, Reply to Office Action of October 3, 2019 andAdvisory Action of December 12, 2019the end-setting time of the second exposure period and the start-setting time of the third exposure period are both calculated from the second synchronization timing, and the exposure timing of the exposure periods are based on an end-setting time that has elapsed from a second synchronization timing of the plurality of synchronization timings. Hence, determination of exposure period is in synchronization with the synchronization signal).
Hirofumi and Kazuhiro are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi, and Kazuhiro, wherein the time duration of the first exposure period is identical to the time duration of the second exposure period as in Hirofumi, to reliably specify subject image from image data (Kazuhiro [0006]).

Hirofumi does not explicitly disclose a second imaging apparatus, wherein each of the first imaging apparatus and the second imaging apparatus comprises first circuitry.
However, Yoshizawa discloses a second imaging apparatus comprises circuitry with same configuration as first imaging apparatus, and determine one of the amount of change of at least one first synchronization interval or the amount of change of the at least one second synchronization interval based on a difference between the first and second synchronization signals, and transmit the determined amount of change to at least one of the first imaging apparatus or the second imaging apparatus (Yoshizawa Fig. 1-2, [0042]: a second camera 2 having the same function blocks and internal configuration as camera 1 having synchronization control unit as shown in Fig. 2; [0047]: second image device, wherein the first and second imaging devices can be configured as taught by Horifumi; Fig. 3, [0065], [0067], [0052]: the synchronization control unit matches the generation timings of the vertical synchronization signal, i.e. changes the synchronization interval by an amount of change, of the first processing frame of the first camera and that of the second processing frame of the second camera).
Hirofumi and Kazuhiro and Yoshizawa are analogous art because they are from the same field of endeavor of image recording.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa, and further incorporate having a second imaging apparatus which configure to perform the same as the first imaging apparatus, as taught by Yoshizawa, to match the synchronization of a processing frame of a first camera and that of a second camera and synchronously control the mutual operation between the two cameras for increased reliability to generate 3D image data (Yoshizawa [0005]-[0006], [0065], [0119]).

Hirofumi does not explicitly disclose second circuitry configured to determine the amount of change based on a phase difference between one of the first synchronization timing or the second synchronization timing, and a reference timing, and transmit the amount of change into at least one of the first imaging apparatus or the second imaging apparatus.
However, Beyer discloses second circuitry configured to determine the amount of change based on a phase difference between one of the first synchronization timing or the second synchronization timing, and a reference timing, and transmit the amount of change into at least one of the first imaging apparatus or the second imaging apparatus (Bayer [0046]: main imaging device 32 and auxiliary imaging device 44; [0052]: sync separator 56 extracts a vertical synchronization signals from main imaging device 32 and auxiliary imaging device 44. A phase detector computes the phase difference between the vertical synchronization signals using the vertical synchronization signal of the main imaging device as the reference signal. Control the auxiliary imaging device’s video clock so that the phase and frequency of the auxiliary image device’s synchronization signal is matched with those of the main imaging device based on the phase difference).
Hirofumi and Kazuhiro and Yoshizawa and Bayer are analogous art because they are from the same field of endeavor of image recording.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa, and further incorporate having second circuitry configured to determine the amount of change based on a phase difference between one of the first synchronization timing or the second synchronization timing, and a reference timing, and transmit the amount of change into at least one of the first imaging apparatus or the second imaging apparatus, as taught by Bayer, to reduce video artifacts (Bayer [0002], [0023]).

Hirofumi does not explicit disclose receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value.
Sato discloses receive a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor; determine an exposure value based on the measurement value (Sato Fig. 1, [0036], [0040]: a camera CCD 10 with an array of photoelectric transducers, to convert an image, obtained by focusing of light obtained, to an electrical signal, under control of  camera CCD driver 12. A light amount detector 15 detects the amount of light incident on the camera CCD 10 and output the result of detection. Hence, output measurement value of amount of light based on a first raw image data generated by the image sensor 10; [0056]: the exposure status, i.e. exposure value, of the camera is determined based on the amount of light detected; [0040]: the system controller performs various processing based on signal from the light amount detector 15; [0054]: general auto exposure AE control on the aperture of the camera system is performed to control the amount of light incident from a camera lens unit to a camera CCD to an appropriate level based on detected amount of incident light from the light amount detector 15).
Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa and Bayer, and further incorporate receiving a measurement value of an amount of light incident on the imaging apparatus from the photodetector, wherein the photodetector is configured to determine the measurement value of the amount of the incident light based on first raw image data generated by the image sensor, and determining an exposure Sato, to reduce processing time for the image apparatus to become image-sensing possible (Sato [0009]).

Hirofumi does not explicit disclose determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor.
	Furthermore, Yamamoto discloses determine at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor (Yamamoto [0031]: the exposure time setter sets an exposure time T according to various parameters such as the f-number of the aperture, and exposure value).
Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato and Yamamoto are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Yoshizawa and Bayer and Sato, and further determining at least one exposure period of a plurality of exposure periods based on a relationship between the determined exposure value and a f- number of the image sensor, as taught by Yamamoto, to adjust exposure time of the image sensor for more stability (Yamamoto [0014]).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hirofumi et al. (JP 2012-124678- see translation attached) hereinafter Hirofumi, in view of Kazuhiro et al. (JP 2011-211620- see translation attached) hereinafter Kazuhiro, further in view of Sato (U.S. 2005/0046738), further in view of Yamamoto (U.S 2016/0006937), further in view of Sharma et al. (U.S 2012/0086780) hereinafter Sharma.
Regarding claim 8, Hirofumi and Kazuhiro and Sato and Yamamoto disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hirofumi discloses wherein the circuitry is further configured to: generate a video signal from the generated image data (Hirofumi [0014]: generate image signal).
Hirofumi does not explicitly disclose Reply to Office Action of March 24, 2020analyze the video signal to determine one of depth information or a line-of-sight direction of the generated image data.
However, Sharma discloses generate a video signal from the generated image data; andPage 18 of 23Application No. 15/123,435 Reply to Office Action of March 24, 2020analyze the video signal to determine one of depth information or a line-of-sight direction of the generated image data (Sharma [0020]: stereoscopic cameras are used to determine depth image from measurements between obtained 2D images).
Hirofumi and Kazuhiro and Sato and Yamamoto and Sharma are analogous art because they are from the same field of endeavor of image recording.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hirofumi and Kazuhiro and Sato and Yamamoto, and further incorporate generating a video signal from the generated image data, andPage 18 of 23Application No. 15/123,435 Reply to Office Action of March 24, 2020analyzing the video signal to determine one of depth information or a line-of-sight direction of the image data, as taught by Sharma, to generate 3D image (Sharma [0006]).

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hirofumi et al. (JP 2012-124678- see translation attached) hereinafter Hirofumi, in view of Kazuhiro et al. (JP 2011-211620- see translation attached) hereinafter Kazuhiro, further in view of Sato (U.S. 2005/0046738), further in view of Yamamoto (U.S 2016/0006937), further in view of Iwasawa et al. (U.S. 2005/0264666) hereinafter Iwasawa.
Regarding claim 9, Hirofumi and Kazuhiro and Sato and Yamamoto disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hirofumi does not explicitly disclose each of the plurality of exposure operations corresponds a row circuit of a plurality of row circuits of the image sensor, and the plurality of row circuits are sequentially selected for exposure based on a row-selecting signal.
However, Iwasawa discloses each of the plurality of exposure operations corresponds a row circuit of a plurality of row circuits of the image sensor, and the plurality of row circuits are sequentially selected for exposure based on a row-selecting signal (Iwasawa [0019]: the image pickup device can comprise a row scanning circuit for selecting a plurality of pixel cells in a row direction by outputting a row selection signal).
Hirofumi and Kazuhiro and Sato and Yamamoto and Iwasawa are analogous art because they are from the same field of endeavor of image recording.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Hirofumi and Kazuhiro and Sato and Yamamoto, and further incorporate having each of the plurality of exposure operations corresponds a row circuit of a plurality of row circuits of the image sensor, and the plurality of row circuits are sequentially selected for exposure based on a row-selecting signal, as taught by Iwasawa, for exposure of desired image sensor element and to suppress shading in exposure (Iwasawa [0013]-[0014]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haneda et al (U.S 2011/0242368 A1) discloses imaging pickup apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE JO ATALA whose telephone number is (571)272-7384.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486